Title: From George Washington to Richard Varick, 15 November 1781
From: Washington, George
To: Varick, Richard


                  
                     sir
                     Mount Vernon 15th Novemr 1781
                  
                  I have just received your Two Letters of the 1st & 6th Octo.—previous to which I had anticipated most of your Queries by my Letter to you dated the 10th of October, Covering your Commission, my Instructions, & Orders for employing Writers & authorising the Emoluments you are to engage them—your general Mode of Proceeding I find very agreable—8 Hours constant successive Writing ⅌ Day is as much as almost any Person is able to bear—& believe you have fixed the Time very properly—I hope some Measures will be found to Satisfy the Writers for their Service, tho I cannot at this Time point to any particular Mode—I expect to be in Phila. in a Short Time, & shall endeavour to make some provision for Money— I do not have an opportunity of seeing you soon after my being in Phila. You will hear from me again from that place.  I am sir Your &ca
                  
                     G.W.
                  
               